Exhibit 23. 2 March 31, 2015 SOLAR POWER, INC. 3400 Douglas Boulevard, Suite 285 Roseville, California 95661-3888 USA Dear Sir/Madam: We hereby consent to the reference of our name and inclusion of the summary and quotation of our opinion under the headings “ITEM 1A. RISK FACTORS” and “NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2” in Solar Power, Inc.’s Annual Report on Form 10-K for the fiscal year ended December31, 2014 (the “ Annual Report ”), which will be filed with the Securities and Exchange Commission (the “
